Case 2:20-cv-00380-JRG Document 33 Filed 01/05/21 Page 1 of 3 PageID #: 1207




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,

                      Plaintiffs,                      Civil Action No. 2:20-CV-00380-JRG

V.

SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

                      Defendants.


     UNOPPOSED MOTION FOR EXTENSION OF TIME TO MOVE, ANSWER OR
      OTHERWISE RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT AND
              WAIVER OF FOREIGN SERVICE REQUIREMENT

       Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and Samsung

Research America, Defendants herein, without waiving any defenses, move the Court to extend

the time within which Defendants are required to move, answer or otherwise respond to Plaintiffs’

Amended Complaint. In support of their Motion, Defendants state as follows:

       1.     On December 11, 2020, Plaintiffs filed their Complaint alleging patent

infringement against Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and

Samsung Research America.

       2.     On December 15, 2020, Defendant Samsung Electronics America, Inc and

Samsung Research America were served with Plaintiffs’ Complaint. Samsung Electronics

Company, Ltd. has not yet been served.

       3.     On January 1, 2020, Plaintiffs filed their Amended Complaint alleging patent

infringement against Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and

Samsung Research America.
Case 2:20-cv-00380-JRG Document 33 Filed 01/05/21 Page 2 of 3 PageID #: 1208




       4.      Counsel for Defendants have agreed to waive service under the Hague Convention

for Samsung Electronics Company, Ltd., a foreign entity, in exchange for 60 days from January 1,

2020 for all Defendants to answer or otherwise plead by March 2, 2021.

       5.      Defendants’ agreement with Plaintiffs should not be construed as a waiver of any

other rights or defenses, including, for instance, Defendants’ right to file counterclaims,

affirmative defenses, or to otherwise challenge the validity of the subject patents.

       WHEREFORE, Defendants Samsung Electronics Co., Ltd., Samsung Electronics America,

Inc., and Samsung Research America, respectfully request that the time in which they are required

to move, answer or otherwise respond to Plaintiffs’ Amended Complaint for Patent Infringement

be extended up to and including March 2, 2021.



Dated: January 5, 2021                                Respectfully submitted,

                                                       /s/ Melissa R. Smith
                                                      Melissa R. Smith
                                                      State Bar No. 24001351
                                                      GILLAM & SMITH, LLP
                                                      303 South Washington Avenue
                                                      Marshall, Texas 75670
                                                      Telephone: (903) 934-8450
                                                      Facsimile: (903) 934-9257
                                                      Email: melissa@gillamsmithlaw.com

                                                      Attorney for Defendants
                                                      Samsung Electronics Co., Ltd.,
                                                      Samsung Electronics America, Inc.,
                                                      and Samsung Research America




                                                 2
Case 2:20-cv-00380-JRG Document 33 Filed 01/05/21 Page 3 of 3 PageID #: 1209




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on this the 5th day of January 2021.



                                                       /s/ Melissa R. Smith
                                                      Melissa R. Smith



                             CERTIFICATE OF CONFERENCE

       I hereby certify that Defendants have met and conferred with Plaintiffs regarding this

Motion via electronic mail on January 5, 2021. Plaintiff has indicated that it does not oppose this

Motion.


                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith




                                                3
